        Case 3:17-cv-00583-JCH Document 107 Filed 09/19/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


___________________________________
CORALYS NEGRON and                  )              CIVIL ACTION NO.
FRANCISCO NEGRON,                   )              3:17-CV-00583-JCH
     Plaintiffs                     )
                                    )
v.                                  )
                                    )
PATRIOT AUTO SALES, LLC AND         )
JASON WINER,                        )
     Defendants                     )
___________________________________)               SEPTEMBER 19, 2019


                    PLAINTIFFS’ MOTION FOR RECONSIDERATION


       The Plaintiffs move pursuant to FRCP 60 for reconsideration of the Court’s order

granting, in part, the motion for attorney’s fees. Plaintiffs do not contest the court’s ruling

as to the amount of fees. However, the motion sought fees against both of the

defendants. This was proper, because the court’s judgment following trial imposed joint

and several liability under both CUTPA and Magnuson-Moss. However, the court

awarded fees only against the defendant Jason Winer and did not address the motion

with respect to the defendant Patriot Auto Sales, LLC. The plaintiff respectfully asks that

the award of attorney’s fees be made joint and several against both defendants.

Otherwise, Patriot would be rewarded for having ignored this action




                                              1
        Case 3:17-cv-00583-JCH Document 107 Filed 09/19/19 Page 2 of 2



                                            PLAINTIFFS, CORALYS NEGRON AND
                                            FRANCISCO NEGRON


                                            By: /s/ Daniel S. Blinn
                                                 Daniel S. Blinn (ct02188)
                                                 dblinn@consumerlawgroup.com
                                                 Brendan L. Mahoney (ct29839)
                                                 Bmahoney@consumerlawgroup.com
                                                 Consumer Law Group, LLC
                                                 35 Cold Spring Road, Suite 512
                                                 Rocky Hill, Connecticut 06067
                                                 Tel. (860) 571-0408
                                                 Fax (860) 571-7457




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of September, 2019, a copy of
foregoing Objection was filed electronically and served by mail on anyone unable
to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing.


                                            /s/ Daniel S. Blinn
                                            Daniel S. Blinn




                                               2
